Citation Nr: 0422738	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  98-07 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired 
cognitive/psychiatric disorder, including as secondary to 
chemicals and/or herbicide exposure.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel








INTRODUCTION

The veteran had active military service from September 1981 
to September 1985. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

In March 2000 the Board denied the veteran's claim of 
entitlement to service connection for an acquired cognitive 
disorder on the basis of a well-grounded claim not having 
been submitted.

The Secretary of VA filed an unopposed motion to remand the 
appeal to the Board due to the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), modifying the 
adjudication of all pending claims.  The United States Court 
of Appeals for Veterans Claims (CAVC) issued an Order in 
December 2000 granting the motion and vacated the March 2000 
decision.

On September 20, 2001 the Board issued a decision wherein it 
remanded the claim of entitlement to service connection for 
an acquired cognitive disorder and in so doing observed that 
cognitive and psychiatric disorders appeared intertwined.  
Thus the Board directed the RO to assess the nature and 
etiology of cognitive and/or psychiatric disorder found.  On 
June 4, 2003 the Board remanded the claim of entitlement to 
service connection for an acquired cognitive disorder, 
including as secondary to chemicals and/or herbicide 
exposure.  On January 13, 2004 the Board again remanded the 
claim to the RO.  

In February 2004 the RO most recently affirmed the denial of 
record.

The case has recently been returned to the Board for further 
appellate review.  The issue has been revised to reflect its 
characterization since the September 1991 Board remand.  


FINDINGS OF FACT

1.  An acquired cognitive/psychiatric disorder was not shown 
in active service or for many years thereafter.

2.  Psychosis was shown disabling to a compensable degree 
during the first post service year.

3.  The competent and probative evidence of record 
establishes that the veteran does not have an acquired 
cognitive/psychiatric disorder which has been linked to 
service on any basis.


CONCLUSION OF LAW

An acquired cognitive/psychiatric disorder was not incurred 
in or aggravated by active service, nor may psychosis be 
presumed to have been incurred in active service including as 
secondary to chemical or herbicide/AO exposure.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) 
(2003); VAOPGCPREC 27-97; VAOPGCPREC 7-93.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that on the enlistment medical 
examination in June 1981, the veteran reported a history of 
having sustained head trauma in a motor vehicle accident in 
1971 that required hospitalization.  He denied any 
psychiatric history.  On medical examination in September 
1981, it was indicated that at age nine he had been hit by a 
truck, and had been hospitalized for three months.  

The service records show he completed occupational health 
questionnaires for work as an entomologist--which included 
work involving the handling of insecticides--and he did not 
report experiencing any pertinent symptoms or impairment.

Service personnel records show that the veteran worked with 
insecticides as an entomology specialist.  A September 1982 
evaluation of his work noted "outstanding performance."  His 
duties included inspecting and operating spraying equipment.

On a January 1984 occupational health examination 
questionnaire he did not refer to any cognitive deficit.  In 
February 1984 he underwent psychological testing that 
reportedly showed no signs of decreased intelligence 
quotient.  In August 1984 the veteran was also treated for 
dermatitis of the hands, probably secondary to exposure or 
gloves.  An entry in September 1984 regarding hand dermatitis 
expressly noted no exposure to toxic chemicals.  

In numerous letters to the RO, the veteran in essence has 
asserted that he experienced a multitude of symptoms and 
chronic disabilities and that some of his problems developed 
as a result of inservice exposure to various chemicals and 
herbicides, including AO.  His reported contentions at a May 
1998 informal RO conference were essentially consistent.  
Therein it is reported that he asserted the cognitive 
deficits were etiologically related to his exposure to 
chemicals in service.  He indicated that he occasionally had 
worked around chemicals without protective clothing.

In October 1988, according to records from Columbia Memorial 
Hospital, the veteran denied past history of significant 
medical problems.  Possible thought disorder was reported in 
a July 1991 report.  On a medical examination in May 1994 a 
private physician reported a non-specific fatigue syndrome.  
Later that month, hypothyroidism was diagnosed and the 
examiner suggested that most or all of the veteran's symptoms 
were related to his significant hypothyroidism.  


On a VA orthopedic examination in August 1996, the veteran 
reported having been exposed to herbicides.  The examiner 
indicated that he was a poor historian, that it was 
impossible to determine how he had become contaminated, but 
apparently it was to have been from walking around 
contaminated soil.  It was stated that he may have had 
systemic lupus, but that this diagnosis was essentially 
deferred to the internal medical examiner.

The veteran was provided a VA "Agent Orange" medical 
examination in August 1996, at which time he indicated 
experiencing various symptoms and impairments including lead 
poisoning and sensitivity to various chemicals since service, 
sleep dysfunction and forgetfulness.  Reportedly, he had been 
involved in a motor vehicle accident in 1972 resulting in 
multiple injuries and memory impairment.  

Objectively, the veteran had marked memory and cognitive 
deficits. The examiner diagnosed the veteran as having had 
head trauma, status post a motor vehicle accident, resulting 
in cognitive deficits.  In a November 1996 addendum to the 
examination report, the examiner indicated that clinical 
studies were consistent with hypothyroidism but did not 
support the veteran's other complaints.

On VA ophthalmologic examination in August 1996, the veteran 
was unable to provide a coherent history because he claimed 
to have died and forgotten pertinent facts.  In October 1996 
the veteran was provided a VA neuropsychological 
consultation.  He had complaints of memory impairment, 
allegedly related to a motor vehicle accident in 1972.  He 
indicated that as a result of the accident he had been 
rendered unconscious, but he was unsure about the details of 
any head injuries.  

Reportedly, he sustained a fall in 1989.  Testing revealed 
that his intelligence was in the average range, consistent 
with his educational background.  Objectively, he 
demonstrated scattered neuropsychological problems, 
performing below expectation in areas of visual memory, 
mental tracking and visual motor speed, organization and 
planning, verbal fluency and abstraction, and a block design 
construction task.  

According to the report the explanation for these cognitive 
problems was not totally clear.  Although the veteran 
apparently had had a significant head injury at age nine, he 
reportedly did well in school thereafter-- suggesting that he 
did not have any permanent or significant residuals from that 
injury.  The examiner opined that if indeed the veteran had a 
history of lead poisoning and chemical sensitivity, it was 
possible that his current cognitive deficits were associated 
with these conditions.

Private medical records including records from the Social 
Security Administration (SSA), show on an October 1996 SSA 
psychological evaluation report it was noted the veteran had 
limitations with respect to the veteran's ability to work.  
The date of onset of these limitations was stated to be 1994.  
The veteran reported the history of the childhood truck 
accident.  The examiner noted the veteran's report of in-
service exposure to chemicals: "While in service he worked 
with herbicides and 'got chemical contamination, lupus, [and] 
acute blood poisening [sic].' " The examiner found that the 
veteran had a dysfunctional and abusive childhood and had 
sleep dysfunction and chronic fatigue. Currently his thoughts 
were scattered and his affect, blunted.  He was a poor 
historian with a poor long-term memory.  He complained of 
poor short-term memory, but did well on objective testing.

The examiner opined that the veteran clearly had a thought 
disorder but stated, "...it is not clear to me to what extent 
that may or may not be related to his exposure to chemicals."  
Diagnoses included: cognitive disorder, possibly due to 
chemical exposure (provisional), and a psychotic disorder, 
not otherwise specified.

A November 1996 VA clinical evaluation report notes the 
veteran's complaints of physical symptoms, but states that 
there was little evidence of disease except for 
hypothyroidism.  Somatic anxiety and neuropsychiatric 
deficits were noted as well.

In a January 1997 psychological evaluation that supplemented 
the October 1996 evaluation, it was stated that the veteran 
had a preoccupation with somatic problems, some of which may 
have been delusional or bizarre. The veteran appeared to have 
a delusional disorder, and at least some of his physical 
complaints were the result thereof.  

His cognitive functioning was spotty and judgment was poor, 
but concentration, attention, and memory were intact.  
Diagnoses were of a delusional disorder and multiple medical 
and physical complaints--of questionable validity.  Possible 
schizoaffective disorder or other psychiatric difficulty was 
noted in an April 1997 report from a medical group.

The veteran supplemented the record with information 
describing various symptoms, impairment, and suspected causes 
associated with systemic and neuropsychiatric lupus.  One 
article suggests a relationship between a person's exposure 
to various toxic chemicals--in sufficient concentration--with 
subsequent onset of symptoms associated with the disease.  

Pursuant to the Board remand in 2001, the RO obtained VA 
clinical records showing in 2002 it was reported that the 
veteran's psychiatric history was essentially psychosis with 
delusional symptoms of chemical contamination.  Previous 
diagnoses were reported as organic brain syndrome, psychosis 
not otherwise specified and paranoid type schizophrenia.

A VA examiner in 2002 noted that the veteran was interviewed 
and that his claims file and medical records were reviewed.  
The examiner referred to several specific prior evaluations 
in the record.  According to the report the veteran stated 
that the government had him work in a toxic waste dump with 
AO.  The examiner state that the veteran suffered from a 
severe somatic type delusional disorder as well as a mild 
cognitive disorder.

A VA examiner in August 2003 interviewed the veteran and 
stated that the claims file and electronic file were 
reviewed.  The diagnostic impression was paranoid 
schizophrenia and cognitive disorder not otherwise specified.  
Regarding the veteran's cognitive difficulties, the examiner 
felt that the likely etiology was the result of head trauma 
at age 9, perhaps hypothyroidism and certainly the 
contribution of psychotic disorganization due to 
schizophrenia.  The examiner stated there was no evidence in 
the chart that the veteran had been exposed to lead or some 
other toxic chemical that might cause cognitive difficulties.  

On further review of the record early in 2004, the examiner 
concluded, essentially from the history as noted in the prior 
report, that it appeared the veteran's cognitive difficulties 
are due to the head injury as a child, perhaps hypothyroidism 
and some disorganization resulting from schizophrenia.  The 
examiner thought that the schizophrenia was not service 
connected but rather a spontaneously developed problem.  As 
to whether current neurological or psychiatric problems were 
incurred as result of exposure to herbicides, the examiner 
stated that there was no evidence the veteran had been 
exposed to lead, some other toxic chemical or herbicide s 
that might cause cognitive difficulties.  The examiner stated 
that from a review of the information available it did not 
appear that the veteran's neurological or psychiatric 
difficulties resulted from toxic exposure during military 
service.  

The examiner noted that the veteran's record was replete with 
somatic delusions and psychotic experiences that appeared to 
account for his expressed belief that the toxic exposure 
accounted for his difficulties.  According to the examiner it 
did not appear that the veteran's military experiences 
exacerbated his cognitive or psychiatric difficulties in any 
way.  VA clinical records through 2003 show essentially the 
continuation of the previously reported diagnostic 
formulation.

Criteria
General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If not shown during service, service connection may be 
granted for presumptive diseases such as organic disease of 
the nervous system or psychosis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Agent Orange

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii).

VA General Counsel has stated that service in a deep-water 
vessel in waters offshore the Republic of Vietnam does not 
constitute service "in the Republic of Vietnam."  See 
VAOPGCPREC 27-97.  Similarly, in another precedent opinion, 
the VA General Counsel concluded that the term "service in 
Vietnam" does not include service of a Veteran era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  
Again, a showing of actual duty or visitation in the Republic 
of Vietnam is required to establish qualifying service in 
Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, type II 
diabetes mellitus, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

The term "soft-tissue sarcoma" includes epithelioid 
sarcoma.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  

Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
38 C.F.R § 3.159(a)(1).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  
Competent medical evidence may also mean statements conveying 
sound medical principles found in medical treatises.  It 
would also include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports or analyses.  See 38 C.F.R § 3.159(a)(2).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

In April 2002 and January 2004 the RO notified the veteran of 
the enactment of the VCAA.  The RO advised him to identify 
any evidence not already of record, and that it would make 
reasonable efforts to obtain any such evidence pertaining to 
the issues currently on appeal.  

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA.  38 C.F.R. 
§ 5103(a) (West Supp. 2002); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The duty to notify has thus been 
satisfied, as the veteran has been provided with notice of 
what is required to substantiate his claim.  In particular, 
through the issuance of the March 2000 Board decision, 
earlier in the February 1998 statement of the case (SOC), 
December 1998, January 2003, September 2003 and February 2004 
supplemental statements of the case (SSOC) has been given 
notice of the requirements of service connection.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  

The evidence includes the service medical records that 
pertain to the issue on appeal.  The veteran identified 
specific private and VA medical treatment reports, which the 
RO obtained and associated with his claims file.  

The veteran also underwent several VA compensation 
examinations and the examination reports are of record.  The 
Board finds that another VA examination is not warranted and 
that the review completed early in 2004 was a comprehensive 
evaluation of the crucial issues in this appeal.  In addition 
the veteran's attorney was apprised of the development and 
has not offered any additional evidence or argument as to the 
sufficiency of the development accomplished through several 
Board remands.  

The veteran is seeking service connection for a 
cognitive/psychiatric disorder.  As will be discussed below, 
such disorders were not shown in service or for many years 
thereafter.  The Board is of the opinion that there is no 
further duty to assist in this case because the evidence on 
file establishes (as will be discussed in further detail 
below) that the claim must be denied.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that he is not 
prejudiced as the RO has had the opportunity to apply the 
enhanced notice and duty to assist provisions having 
considered the case pursuant to several Board remands.  As 
set forth above, VA has already met all obligations to the 
veteran under this new law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for further consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
As reported earlier, the veteran was provided a VCAA notice 
letter after unfavorable RO (and Board) determinations.

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  
It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  In the September 
2001 VCAA notice letter the RO advised the veteran that 
it would secure service medical documentation and that 
he should identify and/or provide medical documentation 
of claimed disorders claimed to have originated in 
service.  He was advised that VA would provide 
substantiating VA examination where necessary.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, the Board concludes that any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).
Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Service Connection for a Cognitive/Psychiatric Disorder

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The Board notes that a cognitive or psychiatric disorder was 
not shown in active service or for many years thereafter.  
Neither was shown disabling to a compensable degree during 
the first post service year.  Thus, entitlement to service 
connection on a direct or presumptive basis with application 
of general criteria is not warranted.  

Indeed, the service medical records showed no psychiatric 
disorder or cognitive disorder although the veteran was 
evaluated for a drinking problem.  In addition, the private 
treatment record through the late 1980's are also pertinently 
unremarkable.  He has a psychosis but the initial 
manifestations in the record appear several years after 
military service and there is no competent evidence to 
support a nexus to military service.

The veteran has argued mainly that he was exposed to 
herbicides warranting entitlement to grants of service 
connection for the claimed disorders.  Certain disorders are 
recognized as presumptive diseases for the purpose of 
entitlement to service connection by reason of having served 
in Vietnam.  

In the veteran's case the evidentiary record is devoid of any 
documentation or verification of his having been exposed to 
AO in connection with his active service.  He did not have 
any Vietnam service.  However there is evidence that he was 
exposed to insecticides and apparently VA examiners recently 
evaluated his claim with the possibility of herbicide 
exposure in mind.


The Board's application of the pertinent governing laws and 
regulations does not permit a grant of entitlement to service 
connection for a cognitive/psychiatric disorder on any basis, 
including as secondary to herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6)(d), 
3.309(e) (2003); VAOPGCPREC 27-97; VAOPGCPREC 7-93.

The weight of the probative and competent medical evidence of 
record is against relating the disorder to his period of 
active service on any basis.  The veteran, as a lay person 
does not have the medical training to opine as to diagnosis 
and/or etiology of medical disorders.  Espiritu, supra.  

What is most probative is the finding made on recent VA 
examinations, and not refuted by competent evidence, that the 
veteran was not exposed specifically to lead or any toxic 
chemical that would cause the cognitive difficulties he 
experiences.  

This implies that herbicide exposure was not ruled out from 
consideration.  However a thorough review of the record did 
not lead an examiner to conclude that the veteran was exposed 
to any substance that would produce the cognitive disorder he 
experiences.  

As for a psychiatric disorder, the VA examiner in 2004 
explained that there was no relationship to military service 
and there is no competent evidence of record contradicting 
that conclusion. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for an acquired 
cognitive/psychiatric disorder, including as secondary to 
chemicals and/or herbicide exposure is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



